Per Curiam.
Respondent was admitted to practice by this Court in 1982. She maintains an office for the practice of law in the City of Albany.
Petitioner charged respondent with failing to cooperate with its investigation of a complaint filed against her by a former client (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent admitted the misconduct in her answer, and we have since granted petitioner’s unopposed motion for an order declaring that the pleadings raised no factual issues (see 22 NYCRR 806.5). We now find respondent guilty of the misconduct charged and specified in the petition.
The record indicates that, just weeks prior to the instant misconduct, respondent received an oral admonition for, among *1255other things, failing to cooperate. We cannot say more plainly that “an attorney is obligated to cooperate with petitioner in its investigation of alleged misconduct and the failure to do so constitutes misconduct” (Matter of Kove, 103 AD2d 968, 969 [1984]). Nevertheless, respondent has expressed remorse for her misconduct and, prior to the commencement of this proceeding, she began participating in the New York State Bar Association Lawyer’s Assistance Program. According to her treatment providers, respondent is motivated and cooperating with treatment recommendations.
Under all of the circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of one year. However, we stay the suspension upon the condition that respondent remain in compliance with any and all Lawyer’s Assistance Program requirements. Respondent may apply to terminate her suspension in one year. Any such application shall include documentary proof that respondent has fulfilled her treatment goals and passed the Multistate Professional Responsibility Examination during the period of suspension. The application shall also be served upon petitioner, which may be heard thereon.
Peters, PJ., Lahtinen, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that respondent is found guilty of the professional misconduct as charged in the petition; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court, which suspension is stayed upon the terms and conditions set forth in this Court’s decision.